DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 4/19/2022 has been acknowledged by the Examiner. Currently claims 1, 3-6, 8-9, 11, 13-27, 29, and 32-33 are pending, claims 1, 11, 13-16, 18-20, and 27 have been amended, claims 2, 7, 10, 12, 28, 30, and 31 are canceled. Applicant’s amendments in claims 11, 13-16, and 18-20 overcomes the previously filed claim objections. A complete action on the merits of claims 1, 3-6, 8-9, 11, 13-27, 29, and 32-33 follows below. 
Claim Objections
Claims 1 and 27 objected to because of the following informalities:  
In claims 1 and 27 amend “the 4th Cervical vertebrae” to recite –the 4th cervical vertebrae--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 11-26, 29, and 32-33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 27 recite “the first cooling portion sized and positioned to extend from the 4th Cervical vertebrae through the rear of the superior sagittal sinus to the front of the superior sagittal sinus, wherein the first cooling portion does not overlie an area of the wearer’s head adjacent the superior sagittal sinus.” It is the position of the Examiner that the drawings appear to show the first cooling portion to be wider than the superior sagittal sinus. The Specification on page 9 recites “The vessels 4 are sized to be at least 30/% wider than the brain vessels which they are aligned with.” Therefore, it is not clear if the Applicant at the time the application was filed, had possession of the claimed invention which is a first cooling portion that does not overlie an area of the wearers head adjacent the superior sagittal sinus. 
Claims 3-6, 8-9, 11-26, and 32 are rejected due to their dependency on rejected claim 1. 
Claims 29 and 33 are rejected due to their dependency on rejected claim 27. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-6, 8-9, 11, 13-26, 29, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first cooling portion sized and positioned such that when the headwear is worn on a wearer’s head it overlies the superior sagittal sinus, the first cooling portion sized and positioned to extend from the 4th Cervical vertebrae through the rear of the superior sagittal sinus to the front of the superior sagittal sinus, wherein the first cooling portion does not overlie an area of the wearer’s head adjacent the superior sagittal sinus.” The Specification on page 6 recites “The major vessel 6 most preferably extends down over the cervical spine to the 4th cervical vertebrae in order to cover the confluence of drainage vessels, and in some embodiments as far as the 6th cervical vertebrae.” It is the position of the Examiner that it is unclear how the first cooling portion can be sized and positioned to extend from the 4th cervical vertebrae and not overlie an area of the wearer’s head adjacent to the superior sagittal sinus since the superior sagittal sinus does not extend to the 4th cervical vertebrae. 
Claims 3-6, 8-9, 11, 13-26, and 32 are rejected due to their dependency on rejected claim 1. 
Claims 29 and 33 are rejected due to their dependency on rejected claim 27. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (1,569,877) in view of Tatsuki (4,552,149).
Regarding claim 1, Owens teaches a headwear for cooling a wearer’s head, comprising a cooling structure carrying a cooling agent (Figs. 1-2; pg 1 lines 10-15; pg. 2 lines 50-55), the cooling structure arranged for cooling the wearer's head and arranged to extend 5rearwardly past the wearer's internal occipital protuberance when the headwear is worn on a wearer's head, wherein the cooling structure comprises:
 a first cooling portion sized and positioned such that when the headwear is worn on a wearer's head it overlies only the superior sagittal sinus, the first cooling portion sized and positioned to extend from the rear of the superior sagittal sinus to the front of the superior sagittal sinus, wherein the first cooling portion does not overlie an area of the wearer’s head adjacent the superior sagittal sinus and sets up a temperature gradient between the superior sagittal sinus and the area of the wearer’s head adjacent the superior sagittal sinus (Fig. 2, compartments 36 and 37 extend from the front to the back of the users head. It is the position of the Examiner that the compartments are sized such that they concentrate cooling and align on a portion that is known in the art to include the superior sagittal sinus. It is the position of the Examiner that the compartments do not overlie an area of the users head adjacent the superior sagittal sinus thus creating a temperature gradient); and 
a plurality of secondary cooling portions that extend from the first cooling portion and are 10sized and positioned such that when the headwear is worn on a wearer's head they overlie the transverse sinuses wherein the second cooling portions do not overlie an area of the wearer’s head adjacent the transverse sinuses, and set up a temperature gradient between the transverse sinuses and the area of the wearer’s head adjacent the transverse sinuses (sections 33 and 34). It is the position of the Examiner that the compartments are sized such that they concentrate cooling and align on a portion that is known in the art to include the transverse sinuses. It is the position of the Examiner that the compartments do not overlie an area of the users head adjacent the transverse sinuses thus creating a temperature gradient).
Owens in another embodiment provides for a plurality of cooling portions each extend from a secondary cooling portion of the plurality of secondary cooling portions are sized and positioned such that when the headwear is worn on a wearer’s head they overlie the sigmoid sinuses and the cooling structure of the headwear does not overlie an area of the wearer’s head adjacent the sigmoid sinuses and setup a temperature gradient between the sigmoid sinuses and the area of the wearer’s head adjacent the sigmoid sinuses (Fig. 6 sections 39 and 40 align an area on the head that is known in the art to include the transverse sinuses and the two portions which proximally extend from those sections are align on an area known to include the sigmoid sinuses ; see annotated figure below).

    PNG
    media_image1.png
    370
    545
    media_image1.png
    Greyscale

While Owens is configured to cool the claimed locations and generally provides (page 2 line 50) cooling the neck and the upper part of the head, and generally provides the other cooling portions extending from the plurality of secondary cooling portions (Fig. 6) it does not provide that the cooling portions in Fig. 6 are tertiary cooling portions that are in addition to the first and second cooling portions.
However, Tatsuki generally provides for a tertiary cooling portion in addition to first and second cooling portions (plurality of thermal packs in the head cooling cap cool various portions of the head. Tatsuki generally provides cooling portions on areas that are known to align the transverse sinuses can extend to other areas on the head that are known to align with the sigmoid sinuses. It is the position of the Examiner that each of the peripheral thermal pack extends from a central thermal pack and adjacent thermal packs ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment in Fig. 1 of Owens to include the tertiary cooling portions taught in the embodiment in Fig 6 of Owens for the purposes of simultaneously cooling the back of the head in addition to the front and sides of the head as needed and taught by Tatsuki (Col. 4 lines 55-60). 
While Owens generally provides cooling at the nape of the neck (pg 2 lines 63-65), it does not explicitly teach the first cooling portion to extend from the 4th cervical vertebrae, it is the position of the Examiner that since the claim recites “sized and positioned to extend from the 4th cervical vertebrae,”  Owens’ first cooling portions 36, and 37 are capable of being positioned and sized such that they can be rearranged to extend from the 4th cervical vertebrae. Further evidence by Tatsuki illustrates a cooling portion extending from the back of the neck (an area known in the art to include the 4th cervical vertebra) to the front of the head (an area known in the art to include the superior sagittal sinus). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the first cooling portion in Owens such that it is sized and positioned to extend from the 4th cervical vertebrae through the rear of the superior sagittal sinus to the front of the superior sagittal sinus for the purposes of providing cooling the desired portions including the back of the neck. 
Regarding claim 3, Owens in view of Tatsuki teaches the headwear according to claim 1, wherein the secondary cooling portions are arranged to cover only the area of the head corresponding to the transverse sinuses for cooling thereof (sections 33 and 34…the claimed secondary cooling portion does not have any associated limitations that either structurally or functionally limit the interpretation of the “portion” in such a manner).  
Regarding claim 4, Owens in view of Tatsuki teaches the headwear according to claim 1, wherein the cooling structure comprises gaps that do not provide a cooling effect (see gaps between the cooling sections; Figs 1-3).  
Regarding claim 5, Owens in view of Tatsuki teaches the headwear according to claim 4, wherein the cooling structure does not entirely cover the 25 region of the headwear corresponding to the wearer's parietal region (see gaps between the cooling sections; Figs 1-3).  
Regarding claim 6, Owens in view of Tatsuki teaches the headwear according to claim 1, wherein the cooling structure comprises a network of cooling portions with gaps there between (see cooling sections connected in a network and gaps between the sections; Figs. 1-3).
Regarding claim 8, Owens in view of Tatsuki teaches the headwear according to claim 1, wherein the secondary cooling portions extend from the first cooling portion at a location that when the headwear is worn on a wearer's head overlies the point at which the superior sagittal sinus meets the transverse sinuses (Fig. 3 sections 33 and 34 meet at section 27 which meets with section 37). 5  
Regarding claim 9, Owens in view of Tatsuki teaches the headwear according to claim 8, wherein the first cooling portion is arranged to extend along a midline of the headwear forwardly of the wearer's glabella (see section 36 Fig. 1).  
Regarding claim 11, Owens in view of Tatsuki teaches the limitations of claim 1 as previously rejected above. Owens (Fig. 6) provides two tertiary cooling portions are symmetric and are configured to offset either side of the first cooling portion (see claim rejection 1). 
Regarding claim 32, Owens in view of Tatsuki teaches the limitations of claim 1 wherein the first cooling portion is sized and positioned to extend to a location such that when the headwear is worn on a wearer’s head it overlies the confluence of the sinuses (Fig. 3).
Claims 13-20, 27, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (1,569,877) in view Tatsuki (4,552,149) and in further view of Nambu et al. (5,163,425). 
Regarding claim 13, Owens in view of Tatsuki teaches the headwear according to claim 1, but is silent on wherein the first cooling portion has a width of at most 60 mm.20 However, the first cooling portion overlies the claimed area of the superior sagittal sinus as established above in claim 1.
In the same field of endeavor, Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the first cooling portion of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of a width as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Owens in view of Tatsuki teaches the headwear according to claim 1, but is silent on wherein the first cooling portion has a length of at least 430 mm.  However, the first cooling portion overlies the claimed area of the superior sagittal sinus as established above in claim 1.
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the first cooling portion of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of a length as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Owens in view of Tatsuki teaches the headwear according to claim 1, but is silent on wherein the secondary cooling portions have a width of 25 at most 60 mm. However, the secondary cooling portions overlie the claimed area of the transverse sinuses as established above in claim 1.
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the secondary cooling portions of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of a width as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Owens in view of Tatsuki teaches the headwear according to claim 1, but is silent on wherein the secondary cooling portions extend over a length of at least 140 mm. However, the secondary cooling portions overlie the claimed area of the transverse sinuses as established above in claim 1.
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the secondary cooling portions of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of a length as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Owens in view of Tatsuki teaches the headwear according to claim 1, but is silent on wherein the tertiary cooling portions have a width of at most 60 mm.-11 -  However, the tertiary cooling portions overlie the claimed area of the sigmoid sinuses as established above in claim 10.
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the tertiary cooling portions of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of a width as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Owens in view of Tatsuki teaches the headwear according to claim 1, but is silent on wherein the secondary cooling portions extend from the first cooling portion at a point which is at least 80 mm from the bottom of the first cooling portion5-11 -. However, the secondary cooling portions overlie the claimed area of the transverse sinuses as established above in claim 1.
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the secondary cooling portions of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of an extension as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, Owens in view of Tatsuki teaches the headwear according to claim 11, but is silent on wherein the secondary cooling portions extend from the first cooling portion at a point which is at most 130 mm from the end/bottom of the first cooling portio5-11 -n. However, the secondary cooling portions overlie the claimed area of the transverse sinuses as established above in claim 1.
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the secondary cooling portions of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of an extension as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, Owens teaches the headwear according to claim 1, but is silent on wherein the tertiary cooling portions extend from the 10secondary cooling portions by a distance at least 140 mm. However, the tertiary cooling portions overlie the claimed area of the sigmoid sinuses as established above in claim 1.
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the tertiary cooling portions of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of an extension as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 27 Owens teaches a headwear for cooling a wearer’s head, comprising a cooling agent (Figs. 1-2; pg 1 lines 10-15; pg. 2 lines 50-55), the cooling structure arranged for cooling the wearer's head and arranged to extend 5rearwardly past the wearer's internal occipital protuberance when the headwear is worn on a wearer's head, wherein the cooling structure comprises:
 a first cooling portion sized and positioned arranged to extend over a distance in a first direction for overlying the superior sagittal sinus when the head wear is worn on a wearer’s head, wherein the first cooling portion does not overlie an area of the wearer’s head adjacent the superior sagittal sinus and sets up a temperature gradient between the superior sagittal sinus and the area of the wearer’s head adjacent the superior sagittal sinus (Fig. 2, compartments 36 and 37 extend from the front to the back of the users head. It is the position of the Examiner that the compartments are sized such that they concentrate cooling and align on a portion that is known in the art to include the superior sagittal sinus. It is the position of the Examiner that the compartments do not overlie an area of the users head adjacent the superior sagittal sinus thus creating a temperature gradient); and 
a plurality of secondary cooling portions that extend over a distance in a second direction from the first cooling portion for overlying the transverse sinuses when the headwear is worn on a wearer’s head, wherein the second cooling portions do not overlie an area of the wearer’s head adjacent the transverse sinuses, and set up a temperature gradient between the transverse sinuses and the area of the wearer’s head adjacent the transverse sinuses (sections 33 and 34. It is the position of the Examiner that the compartments are sized such that they concentrate cooling and align on a portion that is known in the art to include the transverse sinuses. It is the position of the Examiner that the compartments do not overlie an area of the users head adjacent the transverse sinuses thus creating a temperature gradient).
Owens in another embodiment provides for a plurality of cooling portions extending from the secondary cooling portions for overlying the sigmoid sinuses and a cooling structure of the headwear does not overlie an area of the wearer’s head adjacent the sigmoid sinuses to thereby setup a temperature gradient between the sigmoid sinuses and the area of the wearer’s head adjacent the sigmoid sinuses (Fig. 6 sections 39 and 40 align an area on the head that is known in the art to include the transverse sinuses and the two portions which proximally extend from those sections are align on an area known to include the sigmoid sinuses ; see annotated figure above).
While Owens is configured to cool the claimed locations and generally provides (page 2 line 50) cooling the neck and the upper part of the head, it does not provide that the cooling portions in Fig. 6 are tertiary cooling portions that are in addition to the first and second cooling portions.
However, Tatsuki generally provides for a tertiary cooling portion in addition to first and second cooling portions (plurality of thermal packs in the head cooling cap cool various portions of the head. It is the position of the Examiner that each of the peripheral thermal pack extends from a central thermal pack and adjacent thermal packs. Tatsuki generally provides cooling portions on areas that are known to align the transverse sinuses can extend to other areas on the head that are known to align with the sigmoid sinuses.  ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment in Fig. 1 of Owens to include the tertiary cooling portions taught in the embodiment in Fig 6 of Owens for the purposes of simultaneously cooling the back of the head in addition to the front and sides of the head as needed and taught by Tatsuki (Col. 4 lines 55-60).
While Owens generally provides cooling at the nape of the neck (pg 2 lines 63-65), it does not explicitly teach the first cooling portion to extend from the 4th cervical vertebrae, it is the position of the Examiner that since the claim recites “sized and positioned to extend from the 4th cervical vertebrae,”  Owens’ first cooling portions 36, and 37 are capable of being positioned and sized such that they can be rearranged to extend from the 4th cervical vertebrae. Further evidence by Tatsuki illustrates a cooling portion extending from the back of the neck (an area known in the art to include the 4th cervical vertebra) to the front of the head (an area known in the art to include the superior sagittal sinus). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the first cooling portion in Owens such that it is sized and positioned to extend from the 4th cervical vertebrae through the rear of the superior sagittal sinus to the front of the superior sagittal sinus for the purposes of providing cooling the desired portions including the back of the neck. 
However, Owens is silent on the first cooling portion being arranged to extend over a distance of at least 430mm in a first 10direction, and the plurality of secondary cooling portions extending over a distance of at least 140mm in a second direction from the first cooling portion.
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the cooling structure of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of an extension as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 29, Owens in view of Tatsuki and Nambu teaches the headwear according to claim 27. Owens is silent on wherein the secondary cooling portions extend from the first cooling portion at a point which is from 80mm to 130mm from the end of the first cooling portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the cooling structure of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of an extension as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 33 recites the same limitations of claim 32 as previously rejected above. 
Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (1,569,877) in view of Tatsuki (4,552,149) and in further view of Farrago (2014/0379058). 
Regarding claim 21, Owens in view of Tatsuki teaches the limitations of claim 1 as previously rejected. Owens does not teach further comprising a support structure extending from a neck portion to a front edge portion for covering a wearer’s neurocranium, the cooling structure being attached to the support structure.
However, Farrago teaches a device within the same field of invention comprising a support structure extending from a neck portion to a front edge portion for covering a wearer’s neurocranium (Fig. 3E headgear 130) the cooling structure being attached to the support structure (Fig. 5B the cooling structures attach to the layer via hook and loop fasteners).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed supporting structure in the device of Owens for the purposes of removably coupling the cooling structure to the support structure, and allowing a user to tighten/secure the support structure to various head sizes during use for better thermal conductivity and/or a more secure fit [0036]. Another advantage of the supporting structure is that it would cover the cooling structure providing for a better appearance. 
Regarding claims 23 and 24, Owens in view of Tatsuki and in further view of Farrago teaches the limitations of claim 1. With respect to claim 23, Farrago further provides for an attachment portion sized and configured for the user’s neck area, wherein the attachment portion comprises a band of material and extending around at least 270° (neck portion [0035]). With respect to claim 24, Farrago provides wherein the band is arranged to grasp the wearer’s neck at the 5th cervical vertebrae or lower. 
Farrago in the embodiment of Fig. 3C is silent about specifically teaching the attachment portion is a band of pre-stressed material. However, Farrago in the embodiment in Fig. 1A provides the headgear may include layers of material with high elasticity [0041].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the attachment portion band such that it comprises pre-stressed material since Farrago teaches it allows for a thin head gear with high strength and high elasticity [0041]. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Owens (1,569,877), in view of Tatsuki (4,552,149), Farrago (2014/0379058) and in further view of Ceravolo (5,957,964). 
Regarding claim 22, Owens in view of Tatsuki and Farrago teaches the limitations of claim 21 as previously rejected. While Owens in view of Farrago provides for a first support layer, it does not teach a second support layer and the cooling structure is located between these two layers. 
However, Ceravolo teaches a device within the same field of invention (icecap), wherein its support structure comprises first and second layers configured to receive a cooling portion (Fig. 6A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support structure in Owens in view of Farrago such that it includes a second layer to further secure the cooling portion and prevent it from detaching from the support structure. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (1,569,877) in view of Nambu et al. (5,163,425). 
Regarding claim 25, Owens teaches a headwear for cooling a wearer's head, comprising a cooling structure carrying a cooling 30agent, the cooling structure arranged for cooling the wearer's head (Figs. 1-2; pg 1 lines 10-15; pg. 2 lines 50-55). However, Owens is silent on the cooling structure arranged to extend over a distance of at least 430 mm in a first direction.- 12 -  
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the cooling structure of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of an extension as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 26, Owens in view of Nambu teaches the headwear for cooling a wearer's head according to claim 25, but Owens is silent on wherein the cooling structure is arranged to extend over a distance of at least 140 mm in a second direction, the second direction being perpendicular to the first direction. 5  
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the cooling structure of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of an extension as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed on 4/19/2022 have been fully considered; however, they are not persuasive.
Applicant on page 11 of the remarks recites “Owens teaches that as much of the head as possible should be cooled. Due to technological limitations at the time the only way to provide this cooling was this sausage-like tube which can only cool a limited subset of the head. Cooling the limited area is a deficiency in the context of Owens. Then the disclosure of Tatsuki teaches the skilled person how to cool the entire head. There is no reason why they would keep the deficiency of Owns when incorporating the disclosure of Tatsuki.
Applicant on pages 12-13 recites, “it is clear neither embodiment of Owens provides elements which overly these sigmoid sinuses.”
The Examiner respectfully disagrees. The claims require the plurality of tertiary cooling portions to be sized and positioned such that they overlie the sigmoid sinuses. It is the position of the Examiner that the proximal portions of sections are generally sized and positioned as broadly as claimed to overlie an area of the head that is known in the art to include the sigmoid sinuses. Furthermore, Tatsuki also provides peripheral cooling portions (that align with an area of the head known to include transverse sinuses ), extend to cooling portions that cover the with the back of the head that aligns with an area known in the art to include the sigmoid sinuses.  
It is the position of the Examiner that the limitations reciting “sized and positioned to” are broad and amending the claims to recite “configured to” would further limit the position of the cooling portions with respect to the sinuses. Consideration of the formally submitted language would be required.
Applicant recites on page 14, “ Ultimately, these differences in the cooled areas fundamentally relate to the fact neither Owens nor Tatsuki is directed to generating a temperature gradient based on the drainage structure of the brain. They are simply directed to how to cool as much of the brain as possible. I the present invention, the temperature gradient with the drainage structure allows for effective removal of fluid from the brain to prevent brain injury.”
The Examiner respectfully disagrees. It is the position of the Examiner that since the cooling portions in Owens and Owens in view of Tatsuki are portions that sized and positioned to align with areas on the head known to include the superior sagittal sinus, the transverse sinuses, and the sigmoid sinuses (as broadly as claimed), they provide for the claimed structure and thereby provide for the claimed function. Furthermore, the claim requires a temperature gradient which is generally taught by Owens. The claims do not recite a drainage structure that allows for effective removal of fluid from the brain to prevent brain injury. Since the claims are directed to a system, Owens does not claim is not required to teach preventing brain injury and since the combination provides for the claimed structure it is capable of performing the function. 
Upon further consideration of the new amendments requiring the first cooling portion to extend from the 4th cervical vertebrae, a new grounds of rejection is set forth over Owens (1,569,877) in view of Tatsuki (4,552,149) for claim 1 and Owens (1,569,877) in view of Tatsuki (4,552,149) and Nambu et al. (5,163,425) for claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             
/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794